Citation Nr: 1528060	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from his active military service is a bar to the receipt of Department of Veterans Affairs benefits.

2.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder.


REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and his Cousin


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Appellant served on active duty from May 1982 to August 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of whether the character of the Appellant's discharge from his active military service is a bar to the receipt of VA benefits and entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), will be addressed in the Remanded portion of the decision below.


FINDINGS OF FACT

1.  In September 1984, the Appellant submitted an original claim of entitlement to service connection for a "nervous condition."

2.  In a December 1984 administrative decision, the Appellant's claim of entitlement to service connection for a "nervous condition" was denied because the RO determined that the character of the Appellant's discharge barred him from receiving VA benefits.

3.  After the Appellant submitted a timely notice of disagreement, the RO issued a June 1985 statement of the case.  The Appellant did not submit a timely substantive appeal and did not submit new and material evidence during the appeals period.
 
4.  Evidence received since the December 1984 administrative decision is both new and material, and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

1.  The December 1984 administrative decision is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence received to reopen the issue of whether the character of the Appellant's discharge from his active military service is a bar to the receipt of VA benefits is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1984, the Appellant submitted a claim of entitlement to service connection for a "nervous condition," which was denied in a December 1984 administrative decision.  After receiving notice of this decision and notice of his appellate rights, the Appellant submitted a timely notice of disagreement.  In June 1985, the RO issued a statement of the case.  Thereafter, the Appellant did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appeal period.  See 38 C.F.R. § 3.156(b) (2014).  Consequently, the December 1984 administrative decision is final based on the evidence then of record.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2014).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the December 1984 administrative decision, the RO determined that the Appellant engaged in persistent and willful misconduct during his active duty, including several periods of being absent without leave (AWOL); purposefully missing a deployment to Panama; attempting to bribe of an officer; failing to obey a lawful order; and using an illegal drug.  Consequently, the RO found that the character of the Appellant's discharge barred him from receiving VA benefits.

The evidence of record at the time of the December 1984 administrative decision included service treatment and personnel records; the Appellant's assertions and testimony that he experienced in-service psychiatric issues that caused or contributed to his misconduct; and his mother's and grandmother's assertions and testimony as to the behavioral changes the Appellant experienced during his active duty.

Since the December 1984 administrative decision, VA has received evidence demonstrating complaints of and treatment for psychiatric disabilities, including schizophrenia and bipolar disorder, among others.  Moreover, the Appellant has essentially asserted that his psychiatric disabilities existed during and since his active duty.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., that the Veteran may have been "insane" at the time he engaged in persistent and willful misconduct during his active duty.  See 38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. §§ 3.12(b), 3.354(a) (2014); VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  As such, the Board finds that the evidence received since the December 1984 administrative decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 C.F.R. § 3.303(b) (2014); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the issue of whether the character of the Appellant's discharge is a bar to him receiving VA benefits is reopened.


REMAND

Although the evidence of record includes current diagnoses of a variety of psychiatric disabilities, including schizophrenia and bipolar disorder, the evidence does not include probative evidence assessing whether the Appellant was "insane" during his active duty, specifically in regards to when he was committing in-service acts of persistent and willful misconduct, i.e., going AWOL, using an illegal drug, disobeying a lawful order, etc.  As such, the Board finds that a remand is warranted in order to provide the Appellant with a VA examination.

The issue of entitlement to service connection for a psychiatric disability, including PTSD, is inextricably intertwined with the issue of whether the character of the Appellant's discharge is a bar to him receiving VA benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must contact to appropriate agency or agencies in order to attempt to obtain the Appellant's service treatment records that have not already been associated with the claims file.  All attempts to obtain this evidence must be documented and that documentation must be associated with the claims file.  If, after making reasonable efforts to obtain the evidence the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Appellant and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded a VA examination to determine a psychiatric disorder was present in service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must integrate the previous psychiatric findings and diagnoses with any current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

Regardless of the psychiatric diagnosis/diagnoses provided, if any, the examiner must address whether the Appellant was "insane" during his active duty, specifically in regard to whether his "insanity" resulted in or contributed to his persistent and willful misconduct.  In so doing, the examiner is advised that an "insane" person, for VA purposes, is one (a) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) who interferes with the peace of society; or (c) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. Additionally, for VA purposes, the term "insanity" is synonymous with psychosis.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the issues.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and his representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until he receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


